EXHIBIT 10.4

 

[FORM OF SPECIFIED EXECUTIVE OFFICER AGREEMENT]

 

AMENDED & RESTATED

CHANGE OF CONTROL SEVERANCE AGREEMENT

 

This Change of Control Severance Agreement (the “Agreement”) is entered into
this          day of                            , 2008 (the “Effective Date”)
between                                      (“Executive”) and Agilent
Technologies, Inc., a Delaware corporation (the “Company”).  This Agreement
supersedes and replaces all prior agreements and understandings on the matters
set forth herein, including but not limited to the Change of Control Severance
Agreement dated                      , 200       (as further amended on
                              , 200       and on                       ,
200      ) between Executive and the Company.  This Agreement is intended to
provide Executive with the compensation and benefits described herein upon the
occurrence of specific events following a change of control of the ownership of
the Company (defined as “Change of Control”).

 

RECITALS

 

A.            As is the case with most, if not all, publicly-traded businesses,
it is expected that the Company from time to time may consider or may be
presented with the need to consider the possibility of an acquisition by another
company or other change in control of the ownership of the Company.  The Board
of Directors of the Company (the “Board”) recognizes that such considerations
can be a distraction to Executive and can cause the Executive to consider
alternative employment opportunities or to be influenced by the impact of a
possible change in control of the ownership of the Company on Executive’s
personal circumstances in evaluating such possibilities.  The Board has
determined that it is in the best interests of the Company and its shareholders
to assure that the Company will have the continued dedication and objectivity of
Executive, notwithstanding the possibility, threat or occurrence of a Change of
Control of the Company.

 

B.            The Board believes that it is in the best interests of the Company
and its shareholders to provide Executive with an incentive to continue his or
her employment and to motivate Executive to maximize the value of the Company
upon a Change of Control for the benefit of its shareholders.

 

C.            The Board believes that it is important to provide Executive with
certain benefits upon Executive’s termination of employment in certain instances
upon or following a Change of Control that provide Executive with enhanced
financial security and incentive and encouragement to Executive to remain with
the Company notwithstanding the possibility of a Change of Control.

 

D.            At the same time, the Board expects the Company to receive certain
benefits in exchange for providing Executive with this measure of financial
security and incentive under the Agreement.  Therefore, the Board believes that
the Executive should provide various specific commitments which are intended to
assure the Company that Executive will not direct

 

1

--------------------------------------------------------------------------------


 

Executive’s skills, experience and knowledge to the detriment of the Company for
a period not to exceed the period during which payments are being made to
Executive under this Agreement.

 

E.             Certain capitalized terms used in this Agreement are defined in
Article VII.

 

The Company and Executive hereby agree as follows:

 


ARTICLE I.


 


EMPLOYMENT BY THE COMPANY

 


1.1          EXECUTIVE IS CURRENTLY EMPLOYED AS AN EXECUTIVE II LEVEL EMPLOYEE
OF THE COMPANY.

 


1.2          EXECUTIVE SHALL BE ENTITLED TO THE RIGHTS AND BENEFITS OF THIS
AGREEMENT AND THIS AGREEMENT MAY NOT BE TERMINATED, EXCEPT AS OTHERWISE PROVIDED
IN SECTION 4.5, IF EXECUTIVE IS AN EXECUTIVE II LEVEL EMPLOYEE OF THE COMPANY ON
THE DATE OF THE OCCURRENCE OF ANY EVENT SET FORTH IN SECTION 2.1(A) OR
SECTION 2.2(A) HEREOF (THE “SECTION 1.2 DATE.”) THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO CONTAINED IN ARTICLES III THROUGH VIII SHALL SURVIVE ANY
TERMINATION FOR THE LONGER OF (I) TWENTY-FOUR (24) MONTHS FOLLOWING A
TERMINATION EVENT (AS HEREINAFTER DEFINED) (THE “TERM”) OR (II) SUCH LONGER
PERIOD PROVIDED FOR IN THIS AGREEMENT.


 


1.3          THE COMPANY AND EXECUTIVE EACH AGREE AND ACKNOWLEDGE THAT EXECUTIVE
IS EMPLOYED BY THE COMPANY AS AN “AT-WILL” EMPLOYEE AND THAT EITHER EXECUTIVE OR
THE COMPANY HAS THE RIGHT AT ANY TIME TO TERMINATE OR TO CHANGE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, INCLUDING A CHANGE TO A POSITION THAT IS NO LONGER
AN EXECUTIVE II LEVEL EMPLOYEE, WITH OR WITHOUT CAUSE OR ADVANCE NOTICE, FOR ANY
REASON OR FOR NO REASON.  THE COMPANY AND EXECUTIVE WISH TO SET FORTH THE
COMPENSATION AND BENEFITS WHICH EXECUTIVE SHALL BE ENTITLED TO RECEIVE IN THE
EVENT THAT EXECUTIVE’S EMPLOYMENT WITH THE COMPANY TERMINATES UNDER THE
CIRCUMSTANCES DESCRIBED IN ARTICLE II OF THIS AGREEMENT.


 


1.4          THE DUTIES AND OBLIGATIONS OF THE COMPANY TO EXECUTIVE UNDER THIS
AGREEMENT SHALL BE IN CONSIDERATION FOR EXECUTIVE’S PAST SERVICES TO THE
COMPANY, EXECUTIVE’S CONTINUED EMPLOYMENT WITH THE COMPANY, EXECUTIVE’S
COMPLIANCE WITH THE OBLIGATIONS DESCRIBED IN SECTION 4.2, AND EXECUTIVE’S
EXECUTION OF THE GENERAL WAIVER AND RELEASE DESCRIBED IN SECTION 4.3.   THE
COMPANY AND EXECUTIVE AGREE THAT EXECUTIVE’S COMPLIANCE WITH THE OBLIGATIONS
DESCRIBED IN SECTION 4.2 AND EXECUTIVE’S EXECUTION OF THE GENERAL WAIVER AND
RELEASE DESCRIBED IN SECTION 4.3 ARE PRECONDITIONS TO EXECUTIVE’S ENTITLEMENT TO
THE RECEIPT OF BENEFITS UNDER THIS AGREEMENT AND THAT THESE BENEFITS SHALL NOT
BE EARNED UNLESS ALL SUCH CONDITIONS HAVE BEEN SATISFIED THROUGH THE SCHEDULED
DATE OF PAYMENT.  THE COMPANY HEREBY DECLARES THAT IT HAS RELIED UPON
EXECUTIVE’S COMMITMENTS UNDER THIS AGREEMENT TO COMPLY WITH THE REQUIREMENTS OF
ARTICLE IV, AND WOULD NOT HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT OR TO
EXECUTE THIS AGREEMENT IN THE ABSENCE OF SUCH COMMITMENTS.

 

2

--------------------------------------------------------------------------------



 


ARTICLE II.


 


TERMINATION EVENTS

 


2.1          INVOLUNTARY TERMINATION UPON OR FOLLOWING CHANGE OF CONTROL.

 


(A)           IN THE EVENT EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND ITS
SUBSIDIARIES IS INVOLUNTARILY TERMINATED AT ANY TIME BY THE COMPANY WITHOUT
CAUSE EITHER (I) AT THE TIME OF OR WITHIN TWENTY-FOUR (24) MONTHS FOLLOWING THE
OCCURRENCE OF A CHANGE OF CONTROL, (II) WITHIN THREE (3) MONTHS PRIOR TO A
CHANGE OF CONTROL, WHETHER OR NOT SUCH TERMINATION IS AT THE REQUEST OF AN
“ACQUIROR”, OR (III) AT ANY TIME PRIOR TO A CHANGE OF CONTROL, IF SUCH
TERMINATION IS AT THE REQUEST OF AN ACQUIROR, THEN, UPON SUCH CHANGE OF CONTROL,
SUCH TERMINATION OF EMPLOYMENT WILL BE A TERMINATION EVENT AND THE COMPANY SHALL
PAY EXECUTIVE THE COMPENSATION AND BENEFITS DESCRIBED IN AND AT THE TIMES
PROVIDED UNDER ARTICLE III.   FOR ALL PURPOSES OF THIS AGREEMENT THE TERM
“ACQUIROR” IS EITHER A PERSON OR A MEMBER OF A GROUP OF RELATED PERSONS
REPRESENTING SUCH GROUP THAT IN EITHER CASE OBTAINS EFFECTIVE CONTROL OF THE
COMPANY IN THE TRANSACTION OR A GROUP OF RELATED TRANSACTIONS CONSTITUTING THE
CHANGE OF CONTROL.

 


(B)           IN THE EVENT EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND ITS
SUBSIDIARIES IS EITHER INVOLUNTARILY TERMINATED BY THE COMPANY WITH CAUSE AT ANY
TIME, OR IS INVOLUNTARILY TERMINATED BY THE COMPANY WITHOUT CAUSE AT ANY TIME
OTHER THAN UNDER THE CIRCUMSTANCES DESCRIBED IN SECTION 2.1(A), THEN SUCH
TERMINATION OF EMPLOYMENT WILL NOT BE A TERMINATION EVENT, EXECUTIVE WILL NOT BE
ENTITLED TO RECEIVE ANY PAYMENTS OR BENEFITS UNDER THE PROVISIONS OF THIS
AGREEMENT, AND THE COMPANY WILL CEASE PAYING COMPENSATION OR PROVIDING BENEFITS
TO EXECUTIVE AS OF EXECUTIVE’S TERMINATION DATE.


 


2.2          VOLUNTARY TERMINATION UPON OR FOLLOWING CHANGE OF CONTROL.


 


(A)           EXECUTIVE MAY VOLUNTARILY TERMINATE HIS EMPLOYMENT WITH THE
COMPANY AND ITS SUBSIDIARIES AT ANY TIME.  IN THE EVENT EXECUTIVE VOLUNTARILY
TERMINATES HIS EMPLOYMENT WITHIN THREE (3) MONTHS OF THE OCCURRENCE OF AN EVENT
CONSTITUTING GOOD REASON AND ON ACCOUNT OF AN EVENT CONSTITUTING GOOD REASON,
WHICH EVENT OCCURS EITHER (I) AT THE TIME OF OR WITHIN TWENTY-FOUR (24) MONTHS
FOLLOWING THE OCCURRENCE OF A CHANGE OF CONTROL, (II) WITHIN THREE (3) MONTHS
PRIOR TO A CHANGE OF CONTROL, WHETHER OR NOT SUCH TERMINATION IS AT THE REQUEST
OF AN ACQUIROR, OR (III) AT ANY TIME PRIOR TO A CHANGE OF CONTROL, IF SUCH
TRIGGERING EVENT OR EXECUTIVE’S TERMINATION IS AT THE REQUEST OF AN ACQUIROR,
THEN, UPON SUCH CHANGE OF CONTROL, SUCH TERMINATION OF EMPLOYMENT WILL BE A
TERMINATION EVENT AND THE COMPANY SHALL PAY EXECUTIVE THE COMPENSATION AND
BENEFITS DESCRIBED IN AND AT THE TIMES PROVIDED UNDER ARTICLE III.

 


(B)           IN THE EVENT (I) EXECUTIVE VOLUNTARILY TERMINATES HIS EMPLOYMENT
FOR ANY REASON OTHER THAN ON ACCOUNT OF AN EVENT CONSTITUTING GOOD REASON UNDER
THE CIRCUMSTANCES DESCRIBED IN SECTION 2.2(A), OR (II) EXECUTIVE’S EMPLOYMENT
TERMINATES ON ACCOUNT OF EITHER DEATH OR PHYSICAL OR MENTAL DISABILITY, THEN
SUCH TERMINATION OF EMPLOYMENT WILL NOT BE A TERMINATION EVENT, EXECUTIVE WILL
NOT BE ENTITLED TO RECEIVE ANY PAYMENTS OR BENEFITS UNDER THE PROVISIONS OF THIS
AGREEMENT, AND THE COMPANY WILL CEASE PAYING COMPENSATION OR PROVIDING BENEFITS
TO EXECUTIVE AS OF THE EXECUTIVE’S TERMINATION DATE.

 

3

--------------------------------------------------------------------------------



 


ARTICLE III.

COMPENSATION AND BENEFITS PAYABLE

 


3.1          RIGHT TO BENEFITS.  IF A TERMINATION EVENT OCCURS, EXECUTIVE SHALL
BE ENTITLED TO RECEIVE THE BENEFITS DESCRIBED IN THIS AGREEMENT SO LONG AS
EXECUTIVE COMPLIES WITH THE RESTRICTIONS AND LIMITATIONS SET FORTH IN
ARTICLE IV; PROVIDED, FURTHER, THAT THE EXECUTIVE MUST EXECUTE THE EMPLOYEE
RELEASE (AS DEFINED IN SECTION 4.3); AND THE TIME PERIOD FOR REVOCATION OF SUCH
RELEASE MUST HAVE ELAPSED (AN “EFFECTIVE RELEASE”), WITHIN SIXTY (60) DAYS OF
THE TERMINATION EVENT WHICH RELEASE SHALL REMAIN IN EFFECT AT THE TIME THAT THE
BENEFITS OF THIS ARTICLE III ARE PAID.  IF A TERMINATION EVENT DOES NOT OCCUR,
EXECUTIVE SHALL NOT BE ENTITLED TO RECEIVE ANY BENEFITS DESCRIBED IN THIS
AGREEMENT, EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH HEREIN.

 


3.2          SALARY CONTINUATION.  UPON THE OCCURRENCE OF A TERMINATION EVENT,
EXECUTIVE SHALL RECEIVE ONE TIMES THE SUM OF EXECUTIVE’S BASE SALARY PLUS TARGET
BONUS, LESS ANY APPLICABLE WITHHOLDING OF FEDERAL, STATE OR LOCAL TAXES AMOUNTS
TO BE PAID UNDER THIS SECTION SHALL BE PAID IN A LUMP SUM NO LATER THAN THE
LATER OF THIRTY (30) DAYS AFTER THE DATE OF THE TERMINATION EVENT OR THE DATE OF
AN EFFECTIVE RELEASE.

 


3.3          HEALTH INSURANCE COVERAGE.

 

Upon the occurrence of a Termination Event, Executive shall be entitled to
receive a equal to Forty-Thousand U.S. Dollars ($40,000) (the “Health Expense
Benefit”). The purpose of the Health Expense Benefit is to assist Executive with
health­care expenses, including additional health plan premium payments that may
result from the occurrence of a Termination Event.  Amounts to be paid under
this section shall be paid in a lump sum no later than the later of thirty (30)
days after the date of the Termination Event or the date of an Effective
Release.

 

This Section 3.3 provides only for the Company’s payment of the Health Expense
Benefit.  This Section 3.3 does not affect the rights of Executive or
Executive’s covered dependents under any applicable law with respect to health
insurance continuation coverage.

 


3.4          STOCK AWARD ACCELERATION.  EXECUTIVE’S STOCK OPTIONS WHICH ARE
OUTSTANDING AS OF THE DATE OF THE TERMINATION EVENT (THE “STOCK OPTIONS”) SHALL
BECOME FULLY VESTED UPON THE OCCURRENCE OF THE TERMINATION EVENT AND EXERCISABLE
SO LONG AS EXECUTIVE COMPLIES WITH THE RESTRICTIONS AND LIMITATIONS SET FORTH IN
ARTICLE IV.  THE MAXIMUM PERIOD OF TIME DURING WHICH THE STOCK OPTIONS SHALL
REMAIN EXERCISABLE, AND ALL OTHER TERMS AND CONDITIONS OF THE STOCK OPTIONS,
SHALL BE AS SPECIFIED IN THE RELEVANT STOCK OPTION AGREEMENTS AND RELEVANT STOCK
PLANS UNDER WHICH THE STOCK OPTION WERE GRANTED.  THE TERM “STOCK OPTIONS” SHALL
NOT INCLUDE ANY RIGHTS OF THE EXECUTIVE UNDER THE COMPANY’S EMPLOYEE STOCK
PURCHASE PLAN.


 


EXECUTIVE’S RESTRICTED STOCK AWARDS THAT ARE OUTSTANDING AS OF THE DATE OF THE
TERMINATION EVENT (“RESTRICTED STOCK”) AND THAT ARE NOT SUBJECT TO
PERFORMANCE-BASED VESTING SHALL BECOME FULLY VESTED AND FREE FROM ANY
CONTRACTUAL RIGHTS OF THE COMPANY TO REPURCHASE OR OTHERWISE REACQUIRE THE
RESTRICTED STOCK AS A RESULT OF EXECUTIVE’S TERMINATION OF EMPLOYMENT.  ALL
SHARES OF RESTRICTED STOCK WHICH HAVE NOT YET BEEN DELIVERED TO EXECUTIVE OR HIS
DESIGNEE

 

4

--------------------------------------------------------------------------------



 


(WHETHER BECAUSE SUBJECT TO JOINT ESCROW INSTRUCTIONS OR OTHERWISE) SHALL BE
DELIVERED TO EXECUTIVE OR HIS DESIGNEE AS SOON AS ADMINISTRATIVELY FEASIBLE
AFTER THE OCCURRENCE OF A TERMINATION EVENT.  EXECUTIVE’S RESTRICTED STOCK
AWARDS THAT ARE SUBJECT TO PERFORMANCE-BASED VESTING SHALL BE COVERED BY THE
TERMS OF THE APPLICABLE AWARD AGREEMENT.

 


THE TREATMENT OF EXECUTIVE’S OTHER AWARDS, IF ANY, OUTSTANDING UNDER THE 1999
STOCK PLAN OF THE COMPANY, OR ANY SUCCESSOR PLAN THERETO (TOGETHER THE “STOCK
PLAN”), AT THE TIME OF THE TERMINATION EVENT SHALL BE GOVERNED BY THE RESPECTIVE
AWARD AGREEMENT.  THIS INCLUDES BUT IS NOT LIMITED TO RESTRICTED STOCK UNITS,
AWARDS UNDER THE LONG-TERM PERFORMANCE PROGRAM, AND INCLUDES AWARDS MADE
PURSUANT TO THE STOCK PLAN WHICH MAY BE SETTLED IN CASH.

 


3.5          BONUS.  IF A TERMINATION EVENT OCCURS, EXECUTIVE SHALL RECEIVE A
PRO-RATED BONUS UNDER ANY BONUS PLAN APPLICABLE TO EXECUTIVE, WHICH IS IN PLACE
AT THE TIME OF THE TERMINATION EVENT FOR THE PERFORMANCE PERIOD IN WHICH THE
TERMINATION EVENT OCCURS.  THE AMOUNT OF THE BONUS SHALL BE CALCULATED UNDER THE
TERMS OF SUCH BONUS PROGRAM AS ESTABLISHED BY THE COMPANY, INCLUDING WHETHER OR
NOT, OR TO WHAT DEGREE, ANY PERFORMANCE-BASED CONDITIONS HAVE BEEN MET, AND
SHALL BE EQUAL TO THE AMOUNT OF THE BONUS THE EXECUTIVE WOULD HAVE BEEN PAID
UNDER THE TERMS OF SUCH BONUS PROGRAM HAD THE EXECUTIVE CONTINUED HIS EMPLOYMENT
WITH THE COMPANY UNTIL THE END OF SUCH PERFORMANCE PERIOD MULTIPLIED BY A
FRACTION IN WHICH (I) THE NUMERATOR IS THE NUMBER OF DAYS FROM AND INCLUDING THE
FIRST DAY OF THE PERFORMANCE PERIOD UNTIL AND INCLUDING THE DATE OF THE
TERMINATION EVENT, AND (II) THE DENOMINATOR IS THE NUMBER OF DAYS IN THE
PERFORMANCE PERIOD.  SUCH BONUS SHALL BE PAID ON THE DATE EXECUTIVE WOULD HAVE
RECEIVED THE BONUS IF THE TERMINATION EVENT HAD NOT OCCURRED DURING SUCH
PERFORMANCE PERIOD; PROVIDED, HOWEVER, THAT IN ANY EVENT SUCH BONUS WILL BE PAID
NO LATER THAN TWO AND ONE-HALF (2 ½) MONTHS AFTER THE END OF THE CALENDAR YEAR
IN WHICH THE TERMINATION EVENT OCCURS.    EXECUTIVE’S RIGHTS TO THE PAYMENT
PROVIDED IN THIS SECTION 3.5 SHALL NOT BE TERMINATED BY THE APPLICATION OF
SECTION 4.2 OF THIS AGREEMENT.  THIS SECTION 3.5  SHALL NOT APPLY TO AWARDS
PURSUANT TO THE STOCK PLAN.

 


3.6          MITIGATION.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN,
EXECUTIVE SHALL NOT BE REQUIRED TO MITIGATE DAMAGES OR THE AMOUNT OF ANY PAYMENT
PROVIDED UNDER THIS AGREEMENT BY SEEKING OTHER EMPLOYMENT OR OTHERWISE, NOR
SHALL THE AMOUNT OF ANY PAYMENT PROVIDED FOR UNDER THIS AGREEMENT BE REDUCED BY
ANY COMPENSATION EARNED BY EXECUTIVE AS A RESULT OF EMPLOYMENT BY ANOTHER
EMPLOYER OR BY RETIREMENT BENEFITS AFTER THE DATE OF THE TERMINATION EVENT, OR
OTHERWISE.

 

3.7          Compliance with Section 409A.  In the event that (i) one or more
payments of compensation or benefits received or to be received by Executive
pursuant to this Agreement (“Agreement Payment”) would constitute deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and (ii)  Executive is deemed at the time of such
termination of employment to be a “specified employee” under
Section 409A(a)(2)(B)(i) of the Code, then such Payment shall not be made or
commence until the earlier of (i) the expiration of the six (6)-month period
measured from the date of Executive’s “separation from service” (as such term is
at the time defined in Treasury Regulations under Section 409A of the Code) with
the Company or (ii) such earlier time permitted under Section 409A of the Code
and the regulations or other authority promulgated thereunder; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to Executive under Section 409A of the Code,
including (without limitation) the additional twenty percent (20%) tax for which
Executive would otherwise be liable under

 

5

--------------------------------------------------------------------------------


 

Section 409A(a)(1)(B) of the Code in the absence of such deferral.  During any
period in which an Agreement Payment to Executive is deferred pursuant to the
foregoing, Executive shall be entitled to interest on the deferred Agreement
Payment at a per annum rate equal to the highest rate of interest applicable to
six (6)-month non-callable certificates of deposit with daily compounding
offered by the following institutions:  Citibank N.A., Wells Fargo Bank, N.A. or
Bank of America, on the date of such separation from service. Upon the
expiration of the applicable deferral period, any Agreement Payment which would
have otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to Executive or his
beneficiary in one lump sum, including all accrued interest.

 


ARTICLE IV.

LIMITATIONS AND CONDITIONS ON BENEFITS; AMENDMENT OF AGREEMENT

 


4.1          REDUCTION IN PAYMENTS AND BENEFITS; WITHHOLDING TAXES.  THE
BENEFITS PROVIDED UNDER THIS AGREEMENT ARE IN LIEU OF ANY BENEFIT PROVIDED UNDER
ANY OTHER SEVERANCE PLAN, PROGRAM OR ARRANGEMENT OF THE COMPANY IN EFFECT AT THE
TIME OF A TERMINATION EVENT.  THE COMPANY SHALL WITHHOLD APPROPRIATE FEDERAL,
STATE OR LOCAL INCOME, EMPLOYMENT AND OTHER APPLICABLE TAXES FROM ANY PAYMENTS
HEREUNDER.

 


4.2          OBLIGATIONS OF THE EXECUTIVE.

 


(A)           FOR TWO YEARS FOLLOWING THE TERMINATION EVENT, EXECUTIVE AGREES
NOT TO PERSONALLY SOLICIT ANY OF THE EMPLOYEES EITHER OF THE COMPANY OR OF ANY
ENTITY IN WHICH THE COMPANY DIRECTLY OR INDIRECTLY POSSESSES THE ABILITY TO
DETERMINE THE VOTING OF 50% OR MORE OF THE VOTING SECURITIES OF SUCH ENTITY
(INCLUDING TWO-PARTY JOINT VENTURES IN WHICH EACH PARTY POSSESSES 50% OF THE
TOTAL VOTING POWER OF THE ENTITY) TO BECOME EMPLOYED ELSEWHERE OR PROVIDE THE
NAMES OF SUCH EMPLOYEES TO ANY OTHER COMPANY WHICH EXECUTIVE HAS REASON TO
BELIEVE WILL SOLICIT SUCH EMPLOYEES.

 


(B)           FOLLOWING THE OCCURRENCE OF A TERMINATION EVENT, EXECUTIVE AGREES
TO CONTINUE TO SATISFY HIS OBLIGATIONS UNDER THE TERMS OF THE COMPANY’S STANDARD
FORM OF PROPRIETARY INFORMATION AND NON-DISCLOSURE AGREEMENT PREVIOUSLY EXECUTED
BY EXECUTIVE (OR ANY COMPARABLE AGREEMENT SUBSEQUENTLY EXECUTED BY EXECUTIVE IN
SUBSTITUTION OR SUPPLEMENT THERETO).  EXECUTIVE’S OBLIGATIONS UNDER THIS
SECTION 4.2(B) SHALL NOT BE LIMITED TO THE TERM.

 


(C)           IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT ALTHOUGH EXECUTIVE AND
THE COMPANY CONSIDER THE RESTRICTIONS CONTAINED IN THIS SECTION 4 TO BE
REASONABLE, IF A FINAL JUDICIAL DETERMINATION IS MADE BY A COURT OF COMPETENT
JURISDICTION THAT THE TIME OR TERRITORY OR ANY OTHER RESTRICTION CONTAINED IN
THIS AGREEMENT IS AN UNENFORCEABLE RESTRICTION AGAINST EXECUTIVE, THE PROVISIONS
OF THIS AGREEMENT SHALL NOT BE RENDERED VOID, BUT SHALL BE DEEMED AMENDED TO
APPLY AS TO SUCH MAXIMUM TIME OR TERRITORY AND TO SUCH MAXIMUM EXTENT AS SUCH
COURT MAY JUDICIALLY DETERMINE OR INDICATE TO BE ENFORCEABLE.  ALTERNATIVELY, IF
ANY COURT OF COMPETENT JURISDICTION FINDS THAT ANY RESTRICTION CONTAINED IN THIS
AGREEMENT IS UNENFORCEABLE, AND SUCH RESTRICTION CANNOT BE AMENDED SO AS TO MAKE
IT ENFORCEABLE, SUCH FINDING SHALL NOT AFFECT THE ENFORCEABILITY OF ANY OF THE
OTHER RESTRICTIONS CONTAINED HEREIN.

 

6

--------------------------------------------------------------------------------



 


(D)           EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE COMPANY’S REMEDIES AT
LAW FOR A BREACH OR THREATENED BREACH OF ANY OF THE PROVISIONS OF
SECTION 4.2(A) OR SECTION 4.2(B) WOULD BE INADEQUATE AND, IN RECOGNITION OF THIS
FACT, EXECUTIVE AGREES THAT, IN THE EVENT OF SUCH A BREACH OR THREATENED BREACH,
IN ADDITION TO ANY REMEDIES AT LAW, THE COMPANY, WITHOUT POSTING ANY BOND,
SHALL, WITH RESPECT TO A BREACH OR THREATENED BREACH OF SECTION 4.2(A) OR
SECTION 4.2(B) ONLY, OBTAIN EQUITABLE RELIEF IN THE FORM OF SPECIFIC
PERFORMANCE, TEMPORARY RESTRAINING ORDER, TEMPORARY OR PERMANENT INJUNCTION, OR
ANY OTHER EQUITABLE REMEDY WHICH MAY THEN BE AVAILABLE.

 


4.3          EMPLOYEE RELEASE PRIOR TO RECEIPT OF BENEFITS.  UPON THE OCCURRENCE
OF A TERMINATION EVENT, AND PRIOR TO THE RECEIPT OF ANY BENEFITS UNDER THIS
AGREEMENT ON ACCOUNT OF THE OCCURRENCE OF A TERMINATION EVENT, EXECUTIVE SHALL,
AS OF THE DATE OF A TERMINATION EVENT, EXECUTE AN EMPLOYEE RELEASE SUBSTANTIALLY
IN THE FORM ATTACHED HERETO AS EXHIBIT A (“RELEASE”) AS SHALL BE DETERMINED BY
THE COMPANY.  SUCH EMPLOYEE RELEASE SHALL SPECIFICALLY RELATE TO ALL OF
EXECUTIVE’S RIGHTS AND CLAIMS IN EXISTENCE AT THE TIME OF SUCH EXECUTION
RELATING TO EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, BUT SHALL NOT INCLUDE
(I) EXECUTIVE’S RIGHTS UNDER THIS AGREEMENT; (II) EXECUTIVE’S RIGHTS UNDER ANY
EMPLOYEE BENEFIT PLAN SPONSORED BY THE COMPANY; OR (III) EXECUTIVE’S RIGHTS TO
INDEMNIFICATION UNDER THE COMPANY’S BYLAWS OR OTHER GOVERNING INSTRUMENTS OR
UNDER ANY AGREEMENT ADDRESSING SUCH SUBJECT MATTER BETWEEN EXECUTIVE AND THE
COMPANY OR UNDER ANY MERGER OR ACQUISITION AGREEMENT ADDRESSING SUCH SUBJECT
MATTER; (IV) EXECUTIVE’S RIGHTS OF INSURANCE UNDER ANY LIABILITY POLICY COVERING
THE COMPANY’S OFFICERS OR (V) CLAIMS WHICH EXECUTIVE MAY NOT RELEASE AS A MATTER
OF LAW, INCLUDING, BUT NOT LIMITED TO, INDEMNIFICATION CLAIMS UNDER APPLICABLE
LAW.  IT IS UNDERSTOOD THAT EXECUTIVE HAS TWENTY-ONE (21) DAYS AFTER RECEIPT OF
THE FORM OF RELEASE FROM THE COMPANY TO CONSIDER WHETHER TO EXECUTE SUCH
EMPLOYEE RELEASE AND EXECUTIVE MAY REVOKE SUCH EMPLOYEE RELEASE WITHIN SEVEN
(7) DAYS AFTER EXECUTION OF SUCH EMPLOYEE IN THE EVENT THAT THE EXECUTIVE HAS
NOT RECEIVED A FORM OF RELEASE FROM THE COMPANY BY THE TENTH (10TH) DAY
FOLLOWING THE TERMINATION EVENT, THE EXECUTIVE MAY EXECUTE THE FORM OF RELEASE
ATTACHED HERETO AS EXHIBIT A AND THAT SHALL BE DEEMED ACCEPTABLE TO THE
COMPANY.  IN THE EVENT EXECUTIVE DOES NOT EXECUTE SUCH EMPLOYEE RELEASE WITHIN
THE TWENTY-ONE (21) DAY PERIOD, OR IF EXECUTIVE REVOKES SUCH EMPLOYEE RELEASE
WITHIN THE SEVEN (7) DAY PERIOD, NO BENEFITS SHALL BE PAYABLE UNDER THIS
AGREEMENT AND THIS AGREEMENT SHALL BE NULL AND VOID.  NOTHING IN THIS AGREEMENT
SHALL LIMIT THE SCOPE OR TIME OF APPLICABILITY OF SUCH EMPLOYEE RELEASE ONCE IT
IS EXECUTED AND NOT TIMELY REVOKED.


 


4.4          GOLDEN PARACHUTE PAYMENTS.

 


(A)           IN THE EVENT THAT ANY PAYMENT RECEIVED OR TO BE RECEIVED BY
EXECUTIVE PURSUANT TO THIS AGREEMENT OR OTHERWISE BUT DETERMINED WITHOUT REGARD
TO ANY ADDITIONAL PAYMENTS REQUIRED UNDER THIS SECTION 4.4 (“PAYMENT”) WOULD
(I) CONSTITUTE A “PARACHUTE PAYMENT” WITHIN THE MEANING OF SECTION 280G OF THE
CODE AND (II) BUT FOR THIS SUBSECTION (A), BE SUBJECT TO THE EXCISE TAX IMPOSED
BY SECTION 4999 OF THE CODE, OR ANY COMPARABLE FEDERAL, STATE, LOCAL OR FOREIGN
EXCISE TAX (SUCH EXCISE TAX, TOGETHER WITH ANY INTEREST AND PENALTIES, IS
HEREINAFTER COLLECTIVELY REFERRED TO AS THE “EXCISE TAX”), THEN, SUBJECT TO THE
PROVISIONS OF SUBSECTION (C) HEREOF, EXECUTIVE SHALL BE ENTITLED TO RECEIVE AN
ADDITIONAL PAYMENT FROM THE COMPANY (THE “GROSS-UP PAYMENT”) IN SUCH AN AMOUNT
THAT AFTER THE PAYMENT OF ALL TAXES (INCLUDING WITHOUT LIMITATION, ANY INTEREST
AND PENALTIES ON SUCH TAXES AND THE EXCISE TAX) ON THE PAYMENT AND ON THE
GROSS-UP PAYMENT, EXECUTIVE SHALL RETAIN AN AMOUNT EQUAL TO THE PAYMENT MINUS
ALL APPLICABLE TAXES ON THE PAYMENT (EXCLUDING THE EXCISE TAX).  NOTWITHSTANDING
THE FOREGOING,

 

7

--------------------------------------------------------------------------------



 


EXECUTIVE SHALL NOT BE ENTITLED TO RECEIVE A GROSS-UP PAYMENT IF (1) THE
PAYMENTS MAY BE REDUCED BY AN AMOUNT SUFFICIENT TO RESULT IN NO PORTION OF THE
PAYMENT RETAINED BY EXECUTIVE BEING SUBJECT TO THE EXCISE TAX (“REDUCED
AMOUNT”), TAKING INTO ACCOUNT ALL APPLICABLE FEDERAL, STATE, LOCAL AND FOREIGN
INCOME, EMPLOYMENT AND OTHER TAXES AND (2) AFTER REDUCING THE PAYMENT BY SUCH
REDUCED AMOUNT, EXECUTIVE WOULD RECEIVE, ON A PRE-TAX BASIS, AN AMOUNT NOT LESS
THAN NINETY PERCENT (90%) OF THE VALUE OF THE UNREDUCED PAYMENT ON A PRE-TAX
BASIS (THE “THRESHOLD PAYMENT LEVEL”).  THE INTENT OF THE PARTIES IS THAT IF
EXECUTIVE IS ENTITLED TO A GROSS-UP PAYMENT PURSUANT TO THIS SECTION 4.4, THE
COMPANY SHALL BE SOLELY RESPONSIBLE FOR, AND SHALL PAY, ANY EXCISE TAX ON THE
PAYMENT AND THE GROSS-UP PAYMENT AND ANY INCOME, EMPLOYMENT AND OTHER TAXES
(INCLUDING, WITHOUT LIMITATION, PENALTIES AND INTEREST) IMPOSED ON ANY GROSS-UP
PAYMENT. THE COMPANY SHALL BE RESPONSIBLE FOR ANY LOSS OF TAX DEDUCTION THAT THE
COMPANY HAS TO FOREGO CAUSED BY THE PAYMENT OR THE GROSS-UP PAYMENT.   ANY
GROSS-UP PAYMENTS PURSUANT TO THIS SECTION 4.4 SHALL BE PAID NOT LATER THAN THE
END OF THE TAXABLE YEAR FOLLOWING THE TAXABLE YEAR IN WHICH THE DETERMINATION
UNDER THIS SECTION 4.4 WAS MADE.

 


(B)           UNLESS THE COMPANY AND THE EXECUTIVE OTHERWISE AGREE IN WRITING,
ANY DETERMINATION REQUIRED UNDER THIS SECTION 4.4, AND THE ASSUMPTIONS TO BE
UTILIZED IN ARRIVING AT SUCH DETERMINATIONS, SHALL BE MADE IN WRITING IN GOOD
FAITH BY INDEPENDENT TAX COUNSEL DESIGNATED BY THE COMPANY AND REASONABLY
ACCEPTABLE TO EXECUTIVE (“INDEPENDENT TAX COUNSEL”).  FOR PURPOSES OF MAKING THE
CALCULATIONS REQUIRED UNDER THIS SECTION 4.4, INDEPENDENT TAX COUNSEL MAY MAKE
REASONABLE ASSUMPTIONS AND APPROXIMATIONS CONCERNING APPLICABLE TAXES AND MAY
RELY ON REASONABLE, GOOD FAITH INTERPRETATIONS CONCERNING THE APPLICATION OF
SECTIONS 280G AND 4999 OF THE CODE.  THE COMPANY AND EXECUTIVE SHALL FURNISH TO
INDEPENDENT TAX COUNSEL SUCH INFORMATION AND DOCUMENTS AS INDEPENDENT TAX
COUNSEL MAY REASONABLY REQUEST IN ORDER TO MAKE A DETERMINATION UNDER THIS
SECTION 4.4.  THE COMPANY SHALL BEAR ALL COSTS THAT INDEPENDENT TAX COUNSEL MAY
REASONABLY INCUR IN CONNECTION WITH ANY CALCULATIONS CONTEMPLATED BY THIS
SECTION 4.4.

 


(C)           IN THE EVENT THAT EXECUTIVE IS NOT ENTITLED TO THE GROSS-UP
PAYMENT PURSUANT TO SUBSECTION (A) HEREOF AND INSTEAD SHALL BE ENTITLED TO
RECEIVE THE PAYMENT REDUCED BY THE REDUCED AMOUNT (“NET PAYMENT”), THEN BASED ON
THE INFORMATION PROVIDED TO EXECUTIVE AND THE COMPANY BY INDEPENDENT TAX
COUNSEL, EXECUTIVE MAY, IN THE EXECUTIVE’S SOLE DISCRETION AND WITHIN 30 DAYS OF
THE DATE ON WHICH EXECUTIVE IS PROVIDED WITH THE INFORMATION PREPARED BY
INDEPENDENT TAX COUNSEL, DETERMINE THE COMPOSITION OF THE NET PAYMENT (AS LONG
AS AFTER SUCH DETERMINATION THE VALUE (AS CALCULATED BY INDEPENDENT TAX COUNSEL
IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS 280G AND 4999 OF THE CODE) OF THE
AMOUNTS SELECTED BY EXECUTIVE HEREUNDER EQUALS THE NET PAYMENT).  IF THE
INTERNAL REVENUE SERVICE (THE “IRS”) DETERMINES THE NET PAYMENT IS SUBJECT TO
THE EXCISE TAX, THEN SUBSECTION (D) HEREOF SHALL APPLY, AND THE ENFORCEMENT OF
SUBSECTION (D) SHALL BE THE EXCLUSIVE REMEDY TO THE COMPANY.

 


(D)           IF, NOTWITHSTANDING ANY REDUCTION DESCRIBED IN SUBSECTION
(A) HEREOF, THE IRS DETERMINES THAT EXECUTIVE IS LIABLE FOR THE EXCISE TAX AS A
RESULT OF THE RECEIPT OF THE NET PAYMENT, THEN EXECUTIVE SHALL BE OBLIGATED TO
PAY BACK TO THE COMPANY, WITHIN 30 DAYS AFTER A FINAL IRS DETERMINATION, AN
AMOUNT EQUAL TO THE “REPAYMENT AMOUNT.”  THE “REPAYMENT AMOUNT” SHALL BE THE
SMALLEST SUCH AMOUNT OF THE NET PAYMENT, IF ANY, AS SHALL BE REQUIRED TO BE PAID
TO THE COMPANY SO THAT NONE OF THE VALUE RETAINED BY EXECUTIVE FROM THE NET
PAYMENT SHALL BE SUBJECT TO THE EXCISE TAX.  NOTWITHSTANDING THE PRECEDING
SENTENCES OF THIS SUBSECTION (D), IF REDUCTION OF THE NET PAYMENT BY THE
REPAYMENT AMOUNT WOULD RESULT IN THE RECEIPT BY THE

 

8

--------------------------------------------------------------------------------



 


EXECUTIVE, ON A PRE-TAX BASIS, OF A PORTION OF THE PAYMENT WHICH IS LESS THAN
THE THRESHOLD PAYMENT LEVEL, THEN EXECUTIVE SHALL NOT BE OBLIGATED TO PAY ANY OF
THE REPAYMENT AMOUNT, AND INSTEAD EXECUTIVE SHALL BE ENTITLED TO RECEIVE FROM
THE COMPANY THE REDUCED AMOUNT AS WELL AS THE FULL GROSS-UP PAYMENT, WITH THE
VALUE OF THAT PORTION OF THE REDUCED AMOUNT THAT WOULD HAVE ORIGINALLY BEEN PAID
IN THE FORM OF THE EQUITY SECURITIES OF THE COMPANY NOW PAYABLE BY DELIVERY OF
MARKETABLE EQUITY SECURITIES THAT ARE IMMEDIATELY SALEABLE BY EXECUTIVE IN THE
PUBLIC SECURITIES MARKET IN WHICH SUCH SECURITIES ARE TRADED.

 

 (e) The elements of the Executive’s Payments hereunder that constitute the
“Reduced Amount” shall be chosen as follows, but only if necessary to avoid the
application of Section  409A of the Code:  any reduction will first be made by
reducing any cash payments due hereunder subject to Section  409A of the Code;
second by any cash payments due hereunder not subject to Section 409A of the
Code; third by any equity vesting or payments due hereunder subject to Section 
409A of the Code; and lastly by any equity vesting or payments due hereunder not
subject to Section  409A of the Code.

 


4.5          AMENDMENT OR TERMINATION OF THIS AGREEMENT.  THE COMPANY MAY MAKE
AMENDMENTS TO THIS AGREEMENT WITHOUT THE CONSENT OF THE EXECUTIVE WHICH ARE
NON-MATERIAL AND WHICH ARE NOT ADVERSE TO THE EXECUTIVE TO THE EXTENT NECESSARY
OR ADVISABLE TO COMPLY WITH LAWS.  ANY OTHER CHANGES TO OR, TERMINATIONS OF THIS
AGREEMENT MAY BE MADE ONLY UPON THE MUTUAL WRITTEN CONSENT OF THE COMPANY AND
EXECUTIVE; PROVIDED, HOWEVER, THAT ONLY PRIOR TO THE SECTION 1.2 DATE, THE
COMPANY MAY UNILATERALLY TERMINATE THIS AGREEMENT FOLLOWING EIGHTEEN (18)
MONTHS’ PRIOR WRITTEN NOTICE TO EXECUTIVE, AND ON OR FOLLOWING THE SECTION 1.2
DATE THIS AGREEMENT MAY NOT BE TERMINATED.   IF THE COMPANY MAKES ANY CHANGES TO
THIS AGREEMENT PURSUANT TO THE FIRST SENTENCE OF THIS SECTION 4.5 IT SHALL
PROVIDE PROMPT WRITTEN NOTICE AND A COPY OF SUCH CHANGE TO THE EXECUTIVE.

 


ARTICLE V.

OTHER RIGHTS AND BENEFITS NOT AFFECTED

 


5.1          NONEXCLUSIVITY.  NOTHING IN THE AGREEMENT SHALL PREVENT OR LIMIT
EXECUTIVE’S CONTINUING OR FUTURE PARTICIPATION IN ANY BENEFIT, BONUS, INCENTIVE
OR OTHER PLANS, PROGRAMS, POLICIES OR PRACTICES PROVIDED BY THE COMPANY AND FOR
WHICH EXECUTIVE MAY OTHERWISE QUALIFY, NOR SHALL ANYTHING HEREIN LIMIT OR
OTHERWISE AFFECT SUCH RIGHTS AS EXECUTIVE MAY HAVE UNDER ANY STOCK OPTION OR
OTHER AGREEMENTS WITH THE COMPANY; PROVIDED, HOWEVER, THAT IN ACCORDANCE WITH
SECTION 4.1, ANY BENEFITS PROVIDED HEREUNDER SHALL BE IN LIEU OF ANY OTHER
SEVERANCE BENEFITS TO WHICH EXECUTIVE MAY OTHERWISE BE ENTITLED, INCLUDING
WITHOUT LIMITATION, UNDER ANY EMPLOYMENT CONTRACT OR SEVERANCE PLAN.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, AMOUNTS WHICH ARE VESTED BENEFITS OR WHICH
EXECUTIVE IS OTHERWISE ENTITLED TO RECEIVE UNDER ANY PLAN, POLICY, PRACTICE OR
PROGRAM OF THE COMPANY AT OR SUBSEQUENT TO THE DATE OF A TERMINATION EVENT SHALL
BE PAYABLE IN ACCORDANCE WITH SUCH PLAN, POLICY, PRACTICE OR PROGRAM.

 


5.2          EMPLOYMENT STATUS.  THIS AGREEMENT DOES NOT CONSTITUTE A CONTRACT
OF EMPLOYMENT OR IMPOSE ON EXECUTIVE ANY OBLIGATION TO REMAIN AS AN EMPLOYEE, OR
IMPOSE ON THE COMPANY ANY OBLIGATION (I) TO RETAIN EXECUTIVE AS AN EMPLOYEE,
(II) TO CHANGE THE STATUS OF

 

9

--------------------------------------------------------------------------------



 


EXECUTIVE AS AN AT-WILL EMPLOYEE, OR (III) TO CHANGE THE COMPANY’S POLICIES
REGARDING TERMINATION OR ALTERATION OF EMPLOYMENT.


 


ARTICLE VI.

NON-ALIENATION OF BENEFITS

 

No benefit hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to do so
shall be void.

 


ARTICLE VII.

DEFINITIONS

 

For purposes of the Agreement, the following terms shall have the meanings set
forth below:

 


7.1          “AGREEMENT” MEANS THIS CHANGE OF CONTROL SEVERANCE AGREEMENT.

 


7.2          “BASE SALARY” MEANS EXECUTIVE’S ANNUAL SALARY (EXCLUDING BONUS, ANY
OTHER INCENTIVE OR OTHER PAYMENTS AND STOCK OPTION EXERCISES) FROM THE COMPANY
AT THE TIME OF THE OCCURRENCE OF THE CHANGE OF CONTROL OR A TERMINATION EVENT,
WHICHEVER IS GREATER.

 


7.3          “CAUSE” MEANS MISCONDUCT, INCLUDING BUT NOT LIMITED TO:
(I) CONVICTION OF ANY FELONY OR ANY CRIME INVOLVING MORAL TURPITUDE OR
DISHONESTY WHICH HAS A MATERIAL ADVERSE EFFECT ON THE COMPANY’S BUSINESS OR
REPUTATION; (II) REPEATED UNEXPLAINED OR UNJUSTIFIED ABSENCES FROM THE COMPANY;
(III) REFUSAL OR WILLFUL FAILURE TO ACT IN ACCORDANCE WITH ANY SPECIFIC LAWFUL
DIRECTION OR ORDER OF THE COMPANY OR STATED WRITTEN POLICY OF THE COMPANY WHICH
HAS A MATERIAL ADVERSE EFFECT ON THE COMPANY’S BUSINESS OR REPUTATION; (IV) A
MATERIAL AND WILLFUL VIOLATION OF ANY STATE OR FEDERAL LAW WHICH IF MADE PUBLIC
WOULD MATERIALLY INJURE THE BUSINESS OR REPUTATION OF THE COMPANY AS REASONABLY
DETERMINED BY THE BOARD; (V) PARTICIPATION IN A FRAUD OR ACT OF DISHONESTY
AGAINST THE COMPANY WHICH HAS A MATERIAL ADVERSE EFFECT ON THE COMPANY’S
BUSINESS OR REPUTATION; (VI) CONDUCT BY EXECUTIVE WHICH THE BOARD DETERMINES
DEMONSTRATES GROSS UNFITNESS TO SERVE; OR (VII) INTENTIONAL, MATERIAL VIOLATION
BY EXECUTIVE OF ANY CONTRACT BETWEEN EXECUTIVE AND THE COMPANY OR ANY STATUTORY
DUTY OF EXECUTIVE TO THE COMPANY THAT IS NOT CORRECTED WITHIN THIRTY (30) DAYS
AFTER WRITTEN NOTICE TO EXECUTIVE THEREOF.   WHETHER OR NOT THE ACTIONS OR
OMISSIONS OF EXECUTIVE CONSTITUTE “CAUSE” WITHIN THE MEANING OF THIS SECTION 7.3
SHALL BE DECIDED BY THE BOARD BASED UPON A REASONABLE GOOD FAITH INVESTIGATION
AND DETERMINATION.  PHYSICAL OR MENTAL DISABILITY SHALL NOT CONSTITUTE “CAUSE.”

 


7.4          “CHANGE OF CONTROL” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS:

 

(I)    THE SALE, EXCHANGE, LEASE OR OTHER DISPOSITION OR TRANSFER OF ALL OR
SUBSTANTIALLY ALL OF THE CONSOLIDATED ASSETS OF THE COMPANY TO A PERSON OR GROUP
(AS SUCH TERMS ARE DEFINED OR DESCRIBED IN SECTIONS 3(A)(9) AND 13(D)(3) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)) WHICH WILL
CONTINUE THE BUSINESS OF THE COMPANY IN THE FUTURE; OR

 

(II)   A MERGER OR CONSOLIDATION INVOLVING THE COMPANY IN WHICH THE SHAREHOLDERS
OF THE COMPANY IMMEDIATELY PRIOR TO SUCH MERGER OR CONSOLIDATION ARE NOT THE
BENEFICIAL OWNERS

 

10

--------------------------------------------------------------------------------


 

(WITHIN THE MEANING OF RULES 13D-3 AND 13D-5 PROMULGATED UNDER THE EXCHANGE ACT)
OF MORE THAN 75% OF THE TOTAL VOTING POWER OF THE OUTSTANDING VOTING SECURITIES
OF THE CORPORATION RESULTING FROM SUCH TRANSACTION IN SUBSTANTIALLY THE SAME
PROPORTION AS THEIR OWNERSHIP OF THE TOTAL VOTING POWER OF THE OUTSTANDING
VOTING SECURITIES OF THE COMPANY IMMEDIATELY PRIOR TO SUCH MERGER OR
CONSOLIDATION; OR

 

(iii)          The acquisition of beneficial ownership (within the meaning of
Rules 13d-3 and 13d-5 promulgated under the Exchange Act) of at least 25% of the
total voting power of the outstanding voting securities of the Company by a
person or group (as such terms are defined or described in Sections 3(a)(9) and
13(d)(3) of the Exchange Act).

 


7.5          “COMPANY” MEANS AGILENT TECHNOLOGIES, INC., A DELAWARE CORPORATION,
AND ANY SUCCESSOR THERETO.

 


7.6          “GOOD REASON” MEANS (I) A MORE THAN $10,000 REDUCTION OF
EXECUTIVE’S RATE OF COMPENSATION AS IN EFFECT IMMEDIATELY PRIOR TO THE EFFECTIVE
DATE OF THIS AGREEMENT OR IN EFFECT IMMEDIATELY PRIOR TO THE OCCURRENCE OF A
CHANGE OF CONTROL, WHICHEVER IS GREATER, OTHER THAN REDUCTIONS IN BASE SALARY
THAT APPLY BROADLY TO EMPLOYEES OF THE COMPANY OR REDUCTIONS DUE TO VARYING
METRICS AND ACHIEVEMENT OF PERFORMANCE GOALS FOR DIFFERENT PERIODS UNDER
VARIABLE PAY PROGRAMS; (II) EITHER (A) FAILURE TO PROVIDE A PACKAGE OF BENEFITS
WHICH, TAKEN AS A WHOLE, PROVIDES SUBSTANTIALLY SIMILAR BENEFITS TO THOSE IN
WHICH THE EXECUTIVE IS ENTITLED TO PARTICIPATE IMMEDIATELY PRIOR TO THE
OCCURRENCE OF THE CHANGE OF CONTROL (EXCEPT THAT EMPLOYEE CONTRIBUTIONS MAY BE
RAISED TO THE EXTENT OF ANY COST INCREASES IMPOSED BY THIRD PARTIES) OR (B) ANY
ACTION BY THE COMPANY WHICH WOULD SIGNIFICANTLY AND ADVERSELY AFFECT EXECUTIVE’S
PARTICIPATION OR REDUCE EXECUTIVE’S BENEFITS UNDER ANY OF SUCH PLANS IN
EXISTENCE THE DAY PRIOR TO THE CHANGE OF CONTROL, OTHER THAN CHANGES THAT APPLY
BROADLY TO EMPLOYEES OF THE COMPANY; (III) CHANGE IN EXECUTIVE’S DUTIES,
RESPONSIBILITIES, AUTHORITY, JOB TITLE, OR REPORTING RELATIONSHIPS RESULTING IN
A SIGNIFICANT DIMINUTION OF POSITION, EXCLUDING FOR THIS PURPOSE AN ISOLATED,
INSUBSTANTIAL AND INADVERTENT ACTION NOT TAKEN IN BAD FAITH WHICH IS REMEDIED BY
THE COMPANY WITHIN THIRTY (30) DAYS AFTER NOTICE THEREOF IS GIVEN BY EXECUTIVE;
(IV) REQUEST THAT EXECUTIVE RELOCATE TO A WORKSITE THAT IS MORE THAN 35 MILES
FROM HIS PRIOR WORKSITE, UNLESS EXECUTIVE ACCEPTS SUCH RELOCATION OPPORTUNITY;
(V) FAILURE OR REFUSAL OF A SUCCESSOR TO THE COMPANY TO ASSUME THE COMPANY’S
OBLIGATIONS UNDER THIS AGREEMENT, AS PROVIDED IN SECTION 8.7; OR (VI) MATERIAL
BREACH BY THE COMPANY OR ANY SUCCESSOR TO THE COMPANY OF ANY OF THE MATERIAL
PROVISIONS OF THIS AGREEMENT.  FOR PURPOSES OF CLAUSE (III) OF THE IMMEDIATELY
PRECEDING SENTENCE, EXECUTIVE’S DUTIES, RESPONSIBILITIES, AUTHORITY, JOB TITLE
OR REPORTING RELATIONSHIPS SHALL NOT BE CONSIDERED TO BE SIGNIFICANTLY
DIMINISHED (AND THEREFORE SHALL NOT CONSTITUTE “GOOD REASON”) SO LONG AS
EXECUTIVE CONTINUES TO PERFORM SUBSTANTIALLY THE SAME FUNCTIONAL ROLE FOR THE
COMPANY AS EXECUTIVE PERFORMED IMMEDIATELY PRIOR TO THE OCCURRENCE OF THE CHANGE
OF CONTROL, EVEN IF THE COMPANY BECOMES A SUBSIDIARY OR DIVISION OF ANOTHER
ENTITY.

 


7.7          “TARGET BONUS” MEANS THAT AMOUNT (EXPRESSED AS A PERCENTAGE OF
EXECUTIVE’S BASE SALARY) EQUAL TO EXECUTIVE’S “TARGET BONUS” AS DEFINED UNDER
THE COMPANY’S PERFORMANCE-BASED COMPENSATION PLAN FOR COVERED EMPLOYEES (OR THE
COMPARABLE TERM OR STANDARD UNDER THE COMPANY’S CASH INCENTIVE PLAN IN EFFECT AT
THE TIME OF EXECUTIVE’S TERMINATION EVENT IF THE PERFORMANCE-BASED COMPENSATION
PLAN FOR COVERED EMPLOYEES IS NO LONGER IN EFFECT AT SUCH TIME) AS SET FOR THE
EXECUTIVE BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OR OTHER

 

11

--------------------------------------------------------------------------------


 


AUTHORIZED BODY, COVERING THE TWELVE-MONTH PERIOD ENDING AT THE END OF THE
PERFORMANCE PERIOD DURING WHICH THE EXECUTIVE’S TERMINATION EVENT OCCURS.

 


7.8          “TERMINATION EVENT” MEANS AN INVOLUNTARY TERMINATION OF EMPLOYMENT
DESCRIBED IN SECTION 2.1(A) OR A VOLUNTARY TERMINATION OF EMPLOYMENT DESCRIBED
IN SECTION 2.2(A).

 


7.9          TERMINATION OF EMPLOYMENT  FOR PURPOSED OF THIS AGREEMENT MEANS A
SEPARATION FROM SERVICE WITHIN THE MEANING OF TREASURY REGULATION §
1.409A-1(H).  THE EXECUTIVE SHALL NOT BE DEEMED TO HAVE SEPARATED FROM SERVICE
IF THE EXECUTIVE CONTINUES TO PROVIDE SERVICES TO THE COMPANY AT AN ANNUAL RATE
THAT IS FIFTY PERCENT OR MORE OF THE SERVICES RENDERED, ON AVERAGE, DURING THE
IMMEDIATELY PRECEDING THREE FULL YEARS OF EMPLOYMENT WITH THE COMPANY (OR IF
EMPLOYED BY THE COMPANY LESS THAN THREE YEARS, SUCH LESSER PERIOD); PROVIDED,
HOWEVER, THAT A SEPARATION FROM SERVICE WILL BE DEEMED TO HAVE OCCURRED IF THE
EXECUTIVE SERVICE WITH THE COMPANY IS REDUCED TO AN ANNUAL RATE THAT IS LESS
THAN TWENTY PERCENT OF THE SERVICES RENDERED, ON AVERAGE, DURING THE IMMEDIATELY
PRECEDING THREE FULL YEARS OF EMPLOYMENT WITH THE COMPANY (OR IF EMPLOYED BY THE
COMPANY LESS THAN THREE YEARS, SUCH LESSER PERIOD). FOR PURPOSES OF THIS
SECTION 7.9 ONLY AND FOR DETERMINING WHETHER A EXECUTIVE HAS EXPERIENCED A
SEPARATION FROM SERVICE, THE “COMPANY” SHALL MEAN THE COMPANY AND ITS AFFILIATES
THAT ARE TREATED AS A SINGLE EMPLOYER UNDER SECTION 414(B) OR (C) OF THE CODE.


 


ARTICLE VIII.

GENERAL PROVISIONS

 


8.1          NOTICES.  ANY NOTICES PROVIDED HEREUNDER MUST BE IN WRITING AND
SUCH NOTICES OR ANY OTHER WRITTEN COMMUNICATION SHALL BE DEEMED EFFECTIVE UPON
THE EARLIER OF PERSONAL DELIVERY (INCLUDING PERSONAL DELIVERY BY TELEX OR
FACSIMILE) OR THE THIRD DAY AFTER MAILING BY FIRST CLASS MAIL, TO THE COMPANY AT
ITS PRIMARY OFFICE LOCATION AND TO EXECUTIVE AT EXECUTIVE’S ADDRESS AS LISTED IN
THE COMPANY’S PAYROLL RECORDS.  ANY PAYMENTS MADE BY THE COMPANY TO EXECUTIVE
UNDER THE TERMS OF THIS AGREEMENT SHALL BE DELIVERED TO EXECUTIVE EITHER IN
PERSON OR AT SUCH ADDRESS AS LISTED IN THE COMPANY’S PAYROLL RECORDS.

 


8.2          SEVERABILITY.  IT IS THE INTENT OF THE PARTIES TO THIS AGREEMENT
THAT WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT WILL BE INTERPRETED IN
SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY
PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY JURISDICTION, SUCH
INVALIDITY, ILLEGALITY OR UNENFORCEABILITY WILL NOT AFFECT ANY OTHER PROVISION
OR ANY OTHER JURISDICTION, BUT THIS AGREEMENT WILL BE REFORMED, CONSTRUED AND
ENFORCED IN SUCH JURISDICTION AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE
PROVISIONS HAD NEVER BEEN CONTAINED HEREIN.

 


8.3          WAIVER.  IF EITHER PARTY SHOULD WAIVE ANY BREACH OF ANY PROVISIONS
OF THIS AGREEMENT, THAT PARTY SHALL NOT THEREBY BE DEEMED TO HAVE WAIVED ANY
PRECEDING OR SUCCEEDING BREACH OF THE SAME OR ANY OTHER PROVISION OF THIS
AGREEMENT.


 


8.4          COMPLETE AGREEMENT.  THIS AGREEMENT, INCLUDING EXHIBIT A,
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY AND IT IS THE
COMPLETE, FINAL, AND EXCLUSIVE

 

12

--------------------------------------------------------------------------------


 


EMBODIMENT OF THEIR AGREEMENT WITH REGARD TO THIS SUBJECT MATTER.  IT IS ENTERED
INTO WITHOUT RELIANCE ON ANY PROMISE OR REPRESENTATION OTHER THAN THOSE
EXPRESSLY CONTAINED HEREIN.

 


8.5          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEPARATE
COUNTERPARTS, ANY ONE OF WHICH NEED NOT CONTAIN SIGNATURES OF MORE THAN ONE
PARTY, BUT ALL OF WHICH TAKEN TOGETHER WILL CONSTITUTE ONE AND THE SAME
AGREEMENT.

 


8.6          HEADINGS.  THE HEADINGS OF THE ARTICLES AND SECTIONS HEREOF ARE
INSERTED FOR CONVENIENCE ONLY AND SHALL NEITHER BE DEEMED TO CONSTITUTE A PART
HEREOF NOR TO AFFECT THE MEANING THEREOF.

 


8.7          SUCCESSORS AND ASSIGNS.  THIS AGREEMENT IS INTENDED TO BIND AND
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EXECUTIVE AND THE COMPANY, AND
THEIR RESPECTIVE SUCCESSORS, ASSIGNS, HEIRS, EXECUTORS AND ADMINISTRATORS,
EXCEPT THAT EXECUTIVE MAY NOT DELEGATE ANY OF EXECUTIVE’S DUTIES HEREUNDER AND
MAY NOT ASSIGN ANY OF EXECUTIVE’S RIGHTS HEREUNDER WITHOUT THE WRITTEN CONSENT
OF THE COMPANY, WHICH CONSENT SHALL NOT BE WITHHELD UNREASONABLY.  ANY SUCCESSOR
TO THE COMPANY (WHETHER DIRECT OR INDIRECT AND WHETHER BY PURCHASE, MERGER,
CONSOLIDATION, LIQUIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S BUSINESS AND/OR ASSETS SHALL ASSUME THE COMPANY’S OBLIGATIONS UNDER
THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT AS THE COMPANY WOULD BE
REQUIRED TO PERFORM SUCH OBLIGATIONS IN THE ABSENCE OF A SUCCESSION.  FOR ALL
PURPOSES UNDER THIS AGREEMENT, THE TERM “COMPANY” SHALL INCLUDE ANY SUCCESSOR TO
THE COMPANY’S BUSINESS AND/OR ASSETS, WHETHER OR NOT SUCH SUCCESSOR EXECUTES AND
DELIVERS AN ASSUMPTION AGREEMENT REFERRED TO IN THE PRECEDING SENTENCE OR
BECOMES BOUND BY THE TERMS OF THIS AGREEMENT BY OPERATION OF LAW OR OTHERWISE.

 


8.8          ATTORNEY FEES.  IF EITHER PARTY HERETO BRINGS ANY ACTION TO ENFORCE
SUCH PARTY’S RIGHTS HEREUNDER, THE PREVAILING PARTY IN ANY SUCH ACTION SHALL BE
ENTITLED TO RECOVER SUCH PARTY’S REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED
IN CONNECTION WITH SUCH ACTION.

 


8.9          ARBITRATION.  IN ORDER TO ENSURE RAPID AND ECONOMICAL RESOLUTION OF
ANY DISPUTE WHICH MAY ARISE UNDER THIS AGREEMENT, EXECUTIVE AND THE COMPANY
AGREE THAT ANY AND ALL DISPUTES OR CONTROVERSIES, ARISING FROM OR REGARDING THE
INTERPRETATION, PERFORMANCE, ENFORCEMENT OR TERMINATION OF THIS AGREEMENT SHALL
SUBMITTED TO JAMS FOR NON-BINDING MEDIATION.  IF COMPLETE AGREEMENT CANNOT BE
REACHED WITHIN 60 DAYS AFTER THE DATE OF SUBMISSION TO MEDIATION, ANY REMAINING
ISSUES WILL BE SUBMITTED TO JAMS TO BE RESOLVED BY FINAL AND BINDING ARBITRATION
UNDER THE JAMS ARBITRATION RULES AND PROCEDURES FOR EMPLOYMENT DISPUTES.  THE
REFERENCE TO JAMS SHALL REFER TO ANY SUCCESSOR TO JAMS, IF APPLICABLE.  BY
ENTERING INTO THIS AGREEMENT, THE COMPANY AND EXECUTIVE ACKNOWLEDGE THAT THEY
ARE WAIVING THEIR RIGHT TO JURY TRIAL OF ANY DISPUTE COVERED BY THIS AGREEMENT.

 


8.10        CHOICE OF LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY
AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE LAW OF THE STATE OF
CALIFORNIA.


 


8.11        CONSTRUCTION OF AGREEMENT.  IN THE EVENT OF A CONFLICT BETWEEN THE
TEXT OF THE AGREEMENT AND ANY SUMMARY, DESCRIPTION OR OTHER INFORMATION
REGARDING THE AGREEMENT, THE TEXT OF THE AGREEMENT SHALL CONTROL.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
day and year written above.

 

 

Agilent Technologies, Inc.,
a Delaware corporation

 

  EXECUTIVE

 

 

By:

 

 

 

 

 

 

  Signature

 

 

Name:

 

 

Name:

 

 

 

 

 

Title:

 

 

Title:

 

 

 

Exhibit A: Employee General Release

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

Exhibit A

 

GENERAL RELEASE AND AGREEMENT

 

This General Release and Agreement (the “Agreement”) is made and entered into by

                                                                          
(“Executive”).  The Agreement is part of an agreement between Executive and
Agilent Technologies, Inc. (“Agilent’) to terminate Executive’s employment with
Agilent on terms that are satisfactory both to Agilent and to Executive. 
Therefore, Executive agrees as follows:

 

1.                                       Executive agrees to attend a Functional
Exit Interview on                                 , 20       at which time all
company property and identification will be turned in and the appropriate
personnel documents will be executed.  Thereafter, Executive agrees to do such
other acts as may be reasonably requested by Agilent in order to effectuate the
terms of this agreement.  Executive agrees to remove all personal effects from
his current office within seven days of signing this agreement and in any event
not later than                           , 20      .

 

2.                                       Executive agrees not to make any public
statement or statements to the press concerning Agilent, its business
objectives, its management practices, or other sensitive information without
first receiving Agilent’s written approval.  Executive further agrees to take no
action which would cause Agilent or its employees or agents any embarrassment or
humiliation or otherwise cause or contribute to Agilent’s or any such person’s
being held in disrepute by the general public or Agilent’s employees, clients,
or customers.

 

3.                                     Executive, on behalf of Executive’s
heirs, estate, executors, administrators, successors and assigns does fully
release, discharge, and agree to hold harmless Agilent, its officers, agents,
employees, attorneys, subsidiaries, affiliated companies, successors and assigns
from all actions, causes of action, claims, judgments, obligations, damages,
liabilities, costs, or expense of whatsoever kind and character which he may
have, including but not limited to;

 

a.                                       any claims relating to employment
discrimination on account of race, sex, age, national origin, creed, disability,
or other basis, whether or not arising under the Federal Civil Rights Acts, the
Age Discrimination in Employment Act, California Fair Employment and Housing
Act, the Rehabilitation Act of 1973, the Americans With Disabilities Act, any
amendments to the foregoing laws, or any other federal, state, county,
municipal, or other law, statute, regulation or order relating to employment
discrimination;

 

b.                                      any claims relating to pay or leave of
absence arising under the Fair Labor Standards Act, the Family Medical Leave
Act, and any similar laws enacted in California;

 

c.                                       any claims for reemployment, salary,
wages, bonuses, vacation pay, stock options, acquired rights, appreciation from
stock options, stock appreciation rights, benefits or other compensation of any
kind;

 

1

--------------------------------------------------------------------------------


 

d.                                      any claims relating to, arising out of,
or connected with Executive’s employment with Agilent, whether or not the same
be based upon any alleged violation of public policy; compliance (or lack
thereof) with any internal Agilent policy, procedure, practice or guideline; or
any oral, written. express, and/or implied employment contract or agreement, or
the breach of any terms thereof, including but not limited to, any implied
covenant of good faith and fair dealing; or any federal, state, county or
municipal law, statute, regulation, or order whether or not relating to labor or
employment; and

 

e.                                 any claims relating to, arising out of, or
connected with any other matter or event occurring prior to the execution of
this Agreement whether or not brought before any judicial, administrative, or
other tribunal.

 

The foregoing release shall not apply to (i) Executive’s rights under the
Amended and Restated Change of Control Severance Agreement between Executive and
the Company; (ii) Executive’s rights under any employee benefit plan sponsored
by the Company; (iii) Executive’s rights to indemnification under the Company’s
bylaws or other governing instruments or under any agreement addressing such
subject matter between Executive and the Company or under any merger or
acquisition agreement addressing such subject matter; (iv) Executive’s rights of
insurance under any liability policy covering the Company’s officers or
(v) claims which Executive may not release as a matter of law, including, but
not limited to, indemnification claims under applicable law.

 

4.                                     Executive represents and warrants that
Executive has not assigned any such claim or authorized any other person or
entity to assert such claim on Executive’s behalf.  Further, Executive agrees
that under this Agreement Executive waives any claim for damages incurred at any
time in the future because of alleged continuing effects of past wrongful
conduct involving any such claims and any right to sue for injunctive relief
against the alleged continuing effects of past wrongful conduct involving such
claims.

 

5.                                     In entering into this Agreement, the
parties have intended that this Agreement be a full and final settlement of all
matters, whether or not presently disputed, that could have arisen between them.

 

6.                                     Executive understands and expressly
agrees that this Agreement extends to all claims of every nature and kind
whatsoever, known or unknown, suspected or unsuspected, past or present and all
rights under Section 1542 of the California Civil Code and/or any similar
statute or law or any other jurisdiction are hereby expressly waived.  Such
section reads as follows:

 

“Section 1542.  A general release does not extend to claims which the creditor
does not know or suspect to exist in his favor at the time of executing the
release, which if known by him must have materially affected his settlement with
the debtor.”

 

2

--------------------------------------------------------------------------------


 

7.                                       It is expressly agreed that the claims
released pursuant to this Agreement include all claims against individual
employees of Agilent, whether or not such employees were acting within the
course and scope of their employment.

 

8.                                       Executive understands and agrees that,
as a condition of this Agreement, Executive shall not be entitled to any
employment (including employment as an independent contractor or otherwise) with
Agilent, its subsidiaries or related companies, or any successor, and Executive
hereby waives any right, or alleged right, of employment or re-employment with
Agilent.  Executive further agrees not to apply for employment with Agilent in
the future and not to institute or join any action, lawsuit or proceeding
against Agilent, its subsidiaries, related companies or successors for any
failure to employ Executive.  In the event Executive should secure such
employment, it is agreed that such employment is voidable without cause in the
sole discretion of Agilent.  After terminating Executive’s employment, should
Executive become employed by another company which Agilent merges with or
acquires after the date of this Agreement, Executive may continue such
employment only if Agilent makes offers of employment to all employees of the
acquired or merged company.

 

9.                                       Executive agrees that the terms, amount
and fact of settlement shall be confidential until Agilent Technologies needs to
make any required disclosure of any agreements between Agilent and Executive. 
Therefore, except as may be necessary to enforce the rights contained herein in
an appropriate legal proceeding or as may be necessary to receive professional
services from, an attorney, accountant, or other professional adviser in order
for such adviser to render professional services, Executive agrees not to
disclose any information concerning these arrangements to anyone, including, but
not limited to, past, present and future employees of Agilent, until such time
of the public filings.

 

10.           At Agilent’s request, Executive shall cooperate fully in
connection with any legal matter, proceeding or action relating to Agilent.

 

11.           The terms of this Agreement are intended by the parties as a final
expression of their agreement with respect to such terms as are included in this
Agreement and may not be contradicted by evidence of any prior or
contemporaneous agreement.  The parties further intend that this Agreement
constitutes the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial or other
proceeding, if any, involving this Agreement.  No modification of this Agreement
shall be effective unless in writing and signed by both parties hereto.

 

12.           It is further expressly agreed and understood that Executive has
not relied upon any advice from Agilent Technologies, Inc. and/or its attorneys
whatsoever as to the taxability, whether pursuant to federal, state, or local
income tax statutes or regulations or otherwise, of the payments made hereunder
and that Executive will be solely liable for all tax obligations, if any,
arising from payment of the sums specified herein and shall hold Agilent
Technologies, Inc. harmless from any tax obligations arising from said payment.

 

13.           If there is any dispute arising out of or related to this
Agreement, which cannot be settled by good faith negotiation between the
parties, such dispute will be submitted to JAMS for non-binding mediation.  If
complete agreement cannot be reached within 60 days of

 

3

--------------------------------------------------------------------------------


 

submission to mediation, any remaining issues will be submitted to JAMS for
final and binding arbitration pursuant to JAMS Arbitration Rules and Procedures
for Employment Disputes.  The reference to JAMS shall refer to any successor to
JAMS, if applicable.  BY ENTERING INTO THIS AGREEMENT, EXECUTIVE ACKNOWLEDGES
THAT EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO JURY TRIAL OF ANY DISPUTE COVERED
BY THIS AGREEMENT.

 

4

--------------------------------------------------------------------------------


 

14.          The following notice is provided in accordance with the provisions
of Federal Law:

 

You have up to twenty-one days (21) days from the date this General Release and
Agreement is given to you in which to accept its terms, although you may accept
it any time within those twenty-one (21) days.  You are advised to consult with
an attorney regarding this Agreement.  You have the right to revoke your
acceptance of this Agreement at any time within seven (7) days from the date you
sign it, and this Agreement will not become effective and enforceable until this
seven (7) day revocation period has expired.  To revoke your acceptance, you
must send a written notice of revocation to Agilent Technologies, Inc.,
Attention: Senior Vice President and General Counsel located at 5301 Stevens
Creek Boulevard, MS 1A-11, Santa Clara, CA            by 5:00 p.m. on or before
the seventh day after you sign this Agreement.

 

EXECUTIVE FURTHER STATES THAT EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT WITH
THE ATTORNEY OF EXECUTIVE’S CHOICE, THAT EXECUTIVE HAS CAREFULLY READ THIS
AGREEMENT, THAT EXECUTIVE HAS HAD AMPLE TIME TO REFLECT UPON AND CONSIDER ITS
CONSEQUENCES, THAT EXECUTIVE FULLY UNDERSTANDS ITS FINAL AND BINDING EFFECT,
THAT THE ONLY PROMISES MADE TO EXECUTIVE TO SIGN THIS AGREEMENT ARE THOSE STATED
ABOVE OR IN THAT CHANGE OF CONTROL SEVERANCE AGREEMENT BETWEEN AGILENT AND
EXECUTIVE, AND THAT EXECUTIVE IS SIGNING THIS AGREEMENT VOLUNTARILY.

 

IN WITNESS WHEREOF, this Agreement has been executed in duplicate originals on
the dates indicated below, and shall become effective as indicated above.

 

 

EXECUTIVE

 

By:

 

 

 

Name:

 

 

 

Date:

 

 

 

5

--------------------------------------------------------------------------------